Case 19-40883       Doc 972   Filed 05/06/19 Entered 05/06/19 16:01:12          Main Document
                                            Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: May 8, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North


                              AGENDA OF MATTERS
                       SCHEDULED FOR HEARING ON MAY 8, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Matters Going Forward

          1.    Motion for Relief from Stay - Emergency Motion for Relief from Automatic Stay
                [Docket No. 610]

                Status: The hearing on this matter is going forward.

                Objection Deadline: April 16, 2019

                Related Documents: Reply Memorandum in Support of Emergency Motion for
                Relief from Automatic Stay; Declaration of Tarek Abdel-Aleem in Support
                [Docket No. 916]

                Objections Received: Debtors’ Opposition to the Emergency Motion for Relief
                from Automatic Stay [Docket No. 847]
Case 19-40883   Doc 972   Filed 05/06/19 Entered 05/06/19 16:01:12       Main Document
                                        Pg 2 of 3


       2.   Debtors’ Motion to Reject Certain Executory Contracts and Unexpired Leases -
            Debtors’ First Omnibus Motion to Reject Executory Contracts and Unexpired
            Leases and Abandon Certain De Minimis Assets in Connection Therewith
            [Docket No. 302]

            Status: The hearing on the Objection of ESRT 159 [Docket Nos. 632 and 636] is
            going forward.

            Objection Deadline: March 21, 2019

            Related Documents: Notice of Hearing [Docket No. 626]

            Objections Received: Objection of ESRT 159 Broadway LLC to Debtors’ First
            Omnibus Motion to Reject Certain Executory Contracts and Unexpired Leases
            and Abandon Certain De Minimis Assets in Connection Therewith [Docket No.
            636]

       3.   Ernst & Young LLP Retention Application - Debtors’ Application for Entry of
            an Order Authorizing the Retention and Employment of Ernst & Young LLP as
            Tax Services Provider to the Debtors and Debtors in Possession Effective Nunc
            Pro Tunc to the Petition Date [Docket No. 848]

            Status: The hearing on this matter is going forward.

            Objection Deadline: May 1, 2019

            Related Documents: Notice of Hearing [Docket No. 853]

            Objections Received: None to Date
Case 19-40883     Doc 972    Filed 05/06/19 Entered 05/06/19 16:01:12      Main Document
                                           Pg 3 of 3


Dated: May 6, 2019
       St. Louis, Missouri
                                     /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. MO 34641
                                     Erin M. Edelman MO 67374
                                     John G. Willard MO 67049
                                     ARMSTRONG TEASDALE LLP
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, MO 63105
                                     Telephone: (314) 621-5070
                                     Facsimile: (314) 612-2239
                                     Email: rengel@armstrongteasdale.com
                                     Email: eedelman@armstrongteasdale.com
                                     Email: jwillard@armstrongteasdale.com

                                     -and-
                                     Ira Dizengoff (admitted pro hac vice)
                                     Meredith A. Lahaie (admitted pro hac vice)
                                     Kevin Zuzolo (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     One Bryant Park
                                     New York, NY 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     Email: idizengoff@akingump.com
                                     Email: mlahaie@akingump.com
                                     Email: kzuzolo@akingump.com

                                     - and -

                                     Julie Thompson (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     1333 New Hampshire Avenue, N.W.
                                     Washington, D.C. 20036
                                     Telephone: (202) 887-4000
                                     Facsimile: (202) 887-4288
                                     Email: julie.thompson@akingump.com

                                     Proposed Counsel to the Debtors and Debtors in
                                     Possession
